Baldwin, C. J.
—I. Upon the authority of Byington v. Rider, 9 Iowa, 566, the defendant, in redeeming under a tax sale, was not required to refund money paid for subsequent taxes for city purposes.
II. The exceptions of plaintiff to the report of the Commissioner were properly overruled by tbe court. The order of reference is as follows : “ On motion and consent, tbis cause is referred to T. H. Lee, as commissioner, to examine and report bis conclusions, under the rules of practice of this court.” It is objected 'that the commissioner does not report the testimony in full that was taken before him, but that there is a mere abstract of the same, that instead of its being written out and subscribed and sworn to by the witnesses, it appears in tbe form of a mere statement by the master of its import as he understands it. Tbe report follows the order of the court, and in tbis respect it is sufficient.
III. We find, from a computation of tbe amount of taxes, interest and costs due upon the lots sold, that the defendant paid in a sufficient sum for the purpose of redemption, and that the report of tbe commissioner is not subject to the exception of plaintiff, upon this ground. Again, the complainant accepted of the amount of the redemption money paid in by the defendant, and by this act he ratified the act of the treasurer in issuing the certificate of redemption.
Affirmed.